Bristol, J.
I concur in the result, on the ground that the defendants were neither parties nor privies to the proceedings against the Middletown Manufacturing Company ; and, of course, were not concluded, by the judgment against the corporation. But I give no opinion on the question whether the defendants are to be regarded as a mercantile copartnership, subject to all the liabilities of partners for the debts of the company ; considering it unnecessary and improper to decide a question involving so many difficulties, until the point shall be brought directly before the court.
Judgment to be rendered for the defendants.